HAMILTON, J.
The syllabus in the case of Union Gas & Electric Co. v Crouch is as follows:
. “1. The owner of an automobile being driven by a servant in the business of the owner within the scope of the servant’s employment is not liablq for damages to a guest of the servant for injuries caused to such guest by the negligence of the servant while riding in the automobile without the knowledge and consent of the owner, it not appearing that such guest is at the time rendering necessary assistance to the servant within the scope of his employment.
“2. Where the owner of an automobile entrusts the same to a servant in the course of the business of the owner, without authority to carry passengers, a guest of the, servant riding in the automobile is neither an invitee nor a licensee of the owner, but on the contrary is a trespasser to whom no duty is owing by the owner, except not to wilfully injure him. (Higbee Co. v Jackson, 101 Oh St, 75, 128 N.E., 61, 14 A. L. R., 131, propositions 1 and 2 of the syllabus, overruled) .
This rule of law is applicable and controlling in the instant case and calls for a different conclusion from that previously announced by this court. On authority of Union Gas & Electric Co. v Crouch, the judgment of the Court of Common Pleas of Hamilton County is affirmed.
The report of the opinion of the Supreme Court in the case of Union Gas & Electric Co. v Crouch is found in Ohio State Bar Reports of January 13, 1931, and is to be reported in 123 Oh St, 81.
R.OSS, PJ, concurs.